ORDER
PER CURIAM.
Randy Wilder-Bey (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 24.035 motion for postconviction relief because his plea counsel was ineffective: (1) for misad-vising him before his plea that he was pleading guilty to a class D felony charge of unlawful use of a weapon instead of the class C felony of unlawful possession of a firearm, and (2) for pressuring him to plead guilty.
We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth, the reasons for this order pursuant to Rule 84.16(b).